Title: To James Madison from Thomas Acheson, 1 September 1812
From: Acheson, Thomas
To: Madison, James


Sir
Washington 1st Septr 1812
I addressd. your excellency a few days ago on the rumourd. defeat and Surrender of Genl. Hull’s Army. Since which we have recd. the detail and it appears that the British have got possession of the important post of Detroit in the usual way. Can any faith be held with a Nation So lost to every principle of honor, and So degenerated as to employ no other weapons but bribery, corruption, and intrigue; Can any Safety be expected while they possess a foot of land on our Continent. Surely not, However dishonorable the Surrender of Hull may be. I am persuaded that good will come out of evil. Be assured the nation were Sleeping or lost in apathy untill now. But having recd. a Shock as of an earthquake. The Spirit of the people is completely rousd. and their indignation against the perfidious enemy rolling Eastward like a mighty torrent, which if properly directed must and will put down all opposition to carrying on the war with rigour and effect which alone Can Carry Consternation and dismay to the foot of that Blood Staind. Throne which ere long must answer for “Crimes of a deep dye and a Scarlet hue” let not the Syren Song of peace, be heard; in our land untill our independence by Sea and land is fully acknowledged and Secured. The inclosd. report of a Committee of Safety appointed by the Citizens of this Borough will Convey to your excellency a faint Sketch of the Spirit of the people in this Western Country. The universal cry was give us arms and lead us on to meet the Savage foe. I entreat your excellency to ascribe my freedom and Zeal—to my love of Country, and the intire Confidence I have in the upright views and intentions of the Administration. Believe me to be with high Consideration and respect Your excellencys most Obt. Hble Servt.
Thos. Acheson
P. S. This moment Major James Dunlap who was Sent express from this place to Cleveland has returnd. and brings the pleasing news that the frontier in that quarter is Safe for the present—report also States that Col. Miller of the Regulars who was Shipped on Board the Queen Charlotte as prisoners of war—destined for fort Erie—had rose on the guard and taken the vessel
